10F-3 Report CGCM High Yield Investments 9/1/2008 through 8/31/2009 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1351 CSC Holding Inc. 1/8/2009 JP Morgan 500,000.00 $88.885 0.100% 0.100% 1353 Nielsen Finance LLC 1/21/2009 JP Morgan 1,000,000.00 $90.00 0.333% 0.833% 1354 Petrohawk Energy Corp. 1/22/2009 JP Morgan 500,000.00 $91.279 0.167% 0.500% 1360 El Paso Corp. 2/4/2009 Sterne, Agee, Leach 500,000.00 $97.875 0.100% 0.300% 1361 CSC Holdings Inc. 2/9/2009 Sterne, Agee, Leach 500,000.00 $96.50 0.100% 0.300% 1364 HCA Inc. 2/11/2009 Banc of America 500,000.00 $96.673 0.167% 0.500% 1371 Forest Oil Corp. 2/11/2009 Sterne, Agee, Leach 500,000.00 $96.75 0.143% 0.429% 1372 HCA Inc. 4/15/2009 Banc of America Sec 50,000.00 $99.755 0.003% 0.003% 1377 Crown Holdings Inc. 5/5/2009 Deutsche Bank 90,000.00 $97.092 0.023% 0.023% 1381 US Steel Corp. 4/29/2009 JP Morgan 11,000.00 $100.00 0.004% 0.004% 1383 Textron 4/30/2009 Goldman Sachs 11,000.00 $100.00 0.002% 0.002% 1387 Supervalu 4/30/2009 Credit Suisse 90,000.00 $97.00 0.090% 0.090% 1398 MGM Mirage 5/13/2009 JP Morgan 20,000.00 $80.00 0.005% 0.054% 1400 Sealy 5/15/2009 JP Morgan 40,000.00 $95.976 0.011% 0.011% 1410 AMC Entertainment 5/27/2009 Credit Suisse 165,000.00 $97.582 0.028% 0.031% 1411 Harrah’s Entertainment 5/28/2009 Credit Suisse 5,000.00 $97.00 0.000% 0.020% 1413 Verso Escrow LLC 5/28/2009 Credit Suisse 185,000.00 $91.968 0.057% 0.057% 1415 Cricket Communications Inc. 5/28/2009 Goldman Sachs 105,000.00 $96.134 0.010% 0.010% 1416 Terex 5/29/2009 Credit Suisse 35,000.00 $97.633 0.012% 0.012% 1418 Tenet 6/1/2009 Banc of America Sec 582,000.00 $95.229 0.063% 0.063% 1427 Domtar 6/3/2009 JP Morgan 70,000.00 $96.157 0.018% 0.018% 1434 Limited Brands 6/16/2009 JP Morgan 120,000.00 $96.752 0.024% 0.024% 1435 Rail America Inc. 6/17/2009 JP Morgan 300,000.00 $95.923 0.043% 0.043% 1437 Wendy's/Arby's Restaurants, LLC 6/18/2009 Credit Suisse 140,000.00 $97.533 0.025% 0.025% 1445 RSC Equipment Rental 6/26/2009 Deutsche Bank 80,000.00 $97.32 0.020% 0.020% 1447 Bill Barrett Corp. 6/30/2009 Banc of America Sec 80,000.00 $95.172 0.032% 0.032% 1448 Harrah's Entertainment 5/27/2009 Banc of America Sec 230,000.00 $96.225 0.017% 0.020% 1449 Harrah's Entertainment 5/28/2009 Sterne, Agee & Leac 5,000.00 $97.125 0.000% 0.020% 1451 Harrah's Entertainment 5/28/2009 Stern,Ageed, Leach 10,000.00 $96.75 0.001% 0.020% 1452 Harrah's Entertainment 5/28/2009 Sterne Agee Leach 20,000.00 $96.75 0.001% 0.020% 1453 MGM Mirage 5/13/2009 Banc of America Sec 14,000.00 $80.00 0.004% 0.054% 1454 MGM Mirage 5/13/2009 Goldman Sachs 60,000.00 $79.875 0.015% 0.054% 1455 MGM Mirage 5/13/2009 Sterne, Agee & Leac 120,000.00 $79.875 0.030% 0.054% 1456 MGM Mirage 5/13/2009 Banc of America Sec 25,000.00 $97.184 0.006% 0.006% 1457 MGM Mirage 5/13/2009 Banc of America Sec 55,000.00 $97.344 0.014% 0.014% 1458 AMC Entertainment 5/27/2009 Sterne, Agee & Leac 20,000.00 $97.125 0.003% 0.031% 1419 Gamesa 6/2/2009 Morgan Stanley 12,255.00 $16.10 0.050% 0.050% 1467 SBA Telecommunications 7/21/2009 Barclay's Capital 45,000.00 $99.152 0.012% 0.012% 1477 Arch Coal Inc. 7/28/2009 Banc of America Sec 100,000.00 $97.464 0.017% 0.031% 1478 Arch Coal Inc. 7/29/2009 Banc of America Sec 40,000.00 $100.750 0.007% 0.031% 1479 Arch Coal Inc. 7/29/2009 Sterne, Agee & Leac 45,000.00 $100.750 0.008% 0.031% 1481 HCA 7/29/2009 JP Morgan 20,000.00 $98.254 0.002% 0.002% 1483 USG Corp. 7/30/2009 JP Morgan 35,000.00 $98.062 0.012% 0.012% 1484 Ford Motor Credit 7/31/2009 Deutsche Bank 105,000.00 $91.589 0.006% 0.006% 1495 Brunswick Corp. 8/11/2009 JP Morgan 30,000.00 $97.036 0.009% 0.009% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1351 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 500,000,000.00 500,000.00 1353 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,500,000.00 300,000,000.00 2,500,000.00 1354 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 300,000,000.00 1,500,000.00 1360 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 500,000,000.00 1,500,000.00 1361 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 500,000,000.00 1,500,000.00 1364 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 300,000,000.00 1,500,000.00 1371 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 1,000,000.00 350,000,000.00 1,500,000.00 1372 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,500,000,000.00 50,000.00 1377 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 400,000,000.00 90,000.00 1381 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 300,000,000.00 11,000.00 1383 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 600,000,000.00 11,000.00 1387 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 100,000,000.00 90,000.00 1398 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 194,000.00 400,000,000.00 214,000.00 1400 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 350,000,000.00 40,000.00 1410 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 20,000.00 600,000,000.00 185,000.00 1411 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 265,000.00 1,375,000,000.00 270,000.00 1413 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 325,000,000.00 185,000.00 1415 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,100,000,000.00 105,000.00 1416 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 300,000,000.00 35,000.00 1418 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 925,000,000.00 582,000.00 1427 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 400,000,000.00 70,000.00 1434 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 500,000,000.00 120,000.00 1435 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 700,000,000.00 300,000.00 1437 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 550,000,000.00 140,000.00 1445 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 400,000,000.00 80,000.00 1447 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 250,000,000.00 80,000.00 1448 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 40,000.00 1,375,000,000.00 270,000.00 1449 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 265,000.00 1,375,000,000.00 270,000.00 1451 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 260,000.00 1,375,000,000.00 270,000.00 1452 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 250,000.00 1,375,000,000.00 270,000.00 1453 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 200,000.00 400,000,000.00 214,000.00 1454 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 154,000.00 400,000,000.00 214,000.00 1455 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 94,000.00 400,000,000.00 214,000.00 1456 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 400,000,000.00 25,000.00 1457 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 400,000,000.00 55,000.00 1458 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 165,000.00 600,000,000.00 185,000.00 1419 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 24,330,000.00 12,255.00 1467 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 375,000,000.00 45,000.00 1477 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 85,000.00 600,000,000.00 185,000.00 1478 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 145,000.00 600,000,000.00 185,000.00 1479 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 140,000.00 600,000,000.00 185,000.00 1481 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,250,000,000.00 20,000.00 1483 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 300,000,000.00 35,000.00 1484 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,750,000,000.00 105,000.00 1495 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 350,000,000.00 30,000.00
